COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                August 6, 2015
                              No. 10-15-00002-CV
                      DEVON ENERGY PRODUCTION COMPANY, LP
                                      v.
              JOANNE McCARVER AND LANE GARRETT CUSTOM HOMES, INC.
                                       
                                       
                      From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. C201400114
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the judgment of the trial court; it is the judgment of this Court that the Permanent Mandatory Injunction signed by the trial court on October 8, 2014 is reversed and judgment is rendered that Joanne McCarver take nothing on her claim of permanent injunction.  
It is further ordered that Devon Energy Production Company, LP is awarded judgment against Joanne McCarver for Devon Energy Production Company, LP's appellate costs that were paid, if any, by Devon Energy Production Company, LP.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM													SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk